Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-18-2003

JB Hunt Transp Inc v. USF Distribution Ser
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3827




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"JB Hunt Transp Inc v. USF Distribution Ser" (2003). 2003 Decisions. Paper 47.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/47


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                 __________

                     No. 02-3827
                     __________

           J.B. HUNT TRANSPORT, INC.
                       v.

 USF DISTRIBUTION SERVICES; USF LOGISTICS

                                            Appellants
                     __________

    On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
              Civil Action No. 01-CV-3448
    District Judge: Honorable Ronald L. Buckwalter
                      __________

     Submitted Under Third Circuit L.A.R. 34.1(a)
                December 12, 2003
                   ___________

Before: AMBRO, FUENTES, and GARTH, Circuit Judges

          (Opinion File December 18, 2003)
                    __________

                      OPINION
                     __________
Garth, Circuit Judge:

       The Appellants, USF Distribution Services and USF Logistics (collectively

“USF”), filed a timely appeal from the District Court’s grant of summary judgment in

favor of the Appellee, J.B. Hunt Transport, Inc. (“J.B. Hunt”). Jurisdiction is based on

diversity jurisdiction. 28 U.S.C. § 1332. We have jurisdiction of the appeal pursuant to

28 U.S.C. § 1291. Our review is plenary. We will affirm.

                                              I.

       J.B. Hunt is a commercial motor carrier which contracted with Home Depot to

transport cargo from time to time. USF, which is in the business of operating distribution

centers, was selected to service Home Depot stores in the Mid-Atlantic states through a

USF distribution facility in Philadelphia. There was no contract between J.B. Hunt and

USF.

       Pursuant to its contract with Home Depot, J.B. Hunt was required to carry

extensive insurance including automobile liability insurance in an amount not less than

$5,000,000 per occurrence. To meet those requirements, J.B. Hunt was certified by the

United States Department of Transportation as a self-insurer for the first $1,000,000. It

contracted for the remainder of its insurance with National Union Fire Insurance

Company of Pittsburgh.

       In October 1999, USF loaded Home Depot cargo from its distribution center in

Philadelphia onto a J.B. Hunt tractor-trailer. J.B. Hunt asserts that the tractor-trailer was


                                             -2-
registered in Oklahoma, but “principally garaged” in Pennsylvania. J.B. Hunt

transported the cargo to two Home Depot stores in New Jersey. A Home Depot

employee by the name of Herman Moller was injured while unloading freight from the

tractor-trailer at one of those stores. Moller filed a personal injury lawsuit against both

J.B. Hunt and USF in New Jersey state court alleging that USF had negligently loaded

the cargo onto the tractor-trailer and that J.B. Hunt had negligently operated the vehicle.

       USF tendered its defense of the Moller lawsuit to J.B. Hunt. USF took the

position that it had been a “permissive user” of the tractor-trailer when it loaded the

cargo and therefore J.B. Hunt, as the owner of the tractor-trailer, was solely responsible

for Moller’s injuries and was required to both defend and indemnify USF.

       J.B. Hunt disagreed with USF and it filed the instant lawsuit in federal court

seeking a declaration that it was not legally required to defend or indemnify USF. USF

counterclaimed seeking its own declaration that J.B. Hunt owed it complete

indemnification against any and all expenses and liabilities arising from the Moller

lawsuit. Both parties moved for summary judgment.

       In September 2002, the District Court granted summary judgment for J.B. Hunt.

The District Court found that “nothing in the federal motor carrier requirements, J.B.

Hunt’s ICC certification as a self-insurer, New Jersey law, or existing private contracts




                                             -3-
alter any party’s rights or duties of contribution.” With respect to New Jersey law,1 the

court explained that if J.B. Hunt either (a) maintained primary automobile insurance

coverage with an insurance carrier licensed to do business in New Jersey; or (b) was self-

insured and had applied for a certificate of self-insurance from New Jersey’s

Commissioner, then it would be obligated to defend and indemnify USF for Moller’s

claims. The District Court found, however, that J.B. Hunt fell into neither of those

categories because, although it was a self-insured carrier, it had not applied for a

certificate of self-insurance from New Jersey’s Commissioner of Insurance.2

       New Jersey also has a so-called “deemer” statute, which requires insurers

authorized to transact motor vehicle insurance business in New Jersey to include in their

policies sold in other states as much coverage as would be required of policies sold in

New Jersey. See N.J. Stat. Ann. § 17:28-1.4. Because policies sold in New Jersey would

normally cover third-parties in USF’s position (i.e., a permissive user who loads cargo

onto a motor vehicle), USF argued that it was covered by J.B. Hunt’s self-insured policy.

The District Court disagreed, however, because it read the deemer statute to apply only to

insurers authorized to transact automobile or motor vehicle insurance business in New


       1
         Because the parties implicitly agree that New Jersey law applies to this dispute
and since New Jersey has a substantial interest in apportioning liability in motor vehicle
accidents, we will not revisit the District Court’s decision to apply New Jersey law. See
Schiavone Constr. Co. v. Time, Inc., 735 F.2d 94, 96 (3d Cir. 1984).
       2
          USF does not argue that J.B. Hunt should have obtained a New Jersey
certificate. (See USF Reply Brief at 3 n.1.)

                                             -4-
Jersey, thus excluding self-insured motor carriers such as J.B. Hunt.

       Three months after the District Court made its ruling, USF entered into a consent

judgment in favor of Moller in the underlying lawsuit in the amount of $675,000.

Several months later, J.B. Hunt reached a settlement with Moller in the same amount.

                                             II.

       USF argues on appeal that J.B. Hunt has exposed a gap in New Jersey’s motor

vehicle insurance scheme by self-insuring (but not certifying in New Jersey) a tractor-

trailer that was both registered and principally garaged outside of New Jersey. We

should, according to USF, rely on New Jersey’s common law to “fill the gap” in the

statutes by holding that all self-insureds, regardless of whether they obtained a certificate

of self-insurance in New Jersey, have a duty to defend and indemnify permissive users of

their vehicles.

       We decline USF’s invitation to fill the purported gap in New Jersey’s statutes.

Under New Jersey law, the principal goal of statutory interpretation is to determine the

Legislature’s intent. State v. Gonzalez, 667 A.2d 684, 689 (N.J. 1995). The “clearest

indication of that intent” is always the statute’s plain language. Med. Soc’y of N.J. v. N.J.

Dep’t of Law & Pub. Safety, 575 A.2d 1348, 1353 (N.J. 1990). “If the statute is clear

and unambiguous on its face and admits of only one interpretation,” there is no need to

delve “deeper than the act’s literal terms to divine the Legislature’s intent.” State v.

Butler, 445 A.2d 399, 402 (N.J. 1982).


                                             -5-
       We are of the opinion that the plain language of the New Jersey insurance statutes

answers the question of whether J.B. Hunt was required to defend and indemnify USF in

the Moller lawsuit. New Jersey’s Compulsory Automobile Insurance Law applies only

to motor vehicles registered or principally garaged in New Jersey. See N.J. Stat. Ann. §

39:6B-1. Accordingly, that statute, by its plain terms, does not apply to J.B. Hunt

because, as stated, J.B. Hunt asserts and USF does not deny that the tractor-trailer in

question was registered in Oklahoma and principally garaged in Pennsylvania. Similarly,

New Jersey’s self-insured statute does not apply because J.B. Hunt obtained its certificate

of self-insurance from the federal government, not the State of New Jersey. See N.J.

Stat. Ann. § 39:6-52. Lastly, New Jersey’s deemer statute does not apply because J.B.

Hunt is not an insurer authorized to transact business in New Jersey. See N.J. Stat. Ann.

§ 17:28-1.4. Because these statutes state in clear and unmistakable terms the scope of

their coverage, and since we read the relevant New Jersey statutes and decisional law as

pertaining to only those vehicles registered or principally garaged in New Jersey, we will

not resort to extrinsic matters such as the statutes’ remedial purposes or New Jersey’s

common law to expand their reach. See Bergen Commercial Bank v. Sisler, 723 A.2d

944, 950 (N.J. 1999).

       USF also argues that we should rely on New Jersey’s common law to interpret the

word “use,” as that term is employed in a federal statute requiring motor carriers to have

sufficient insurance coverage to pay final judgments entered against them resulting from,


                                            -6-
among other things, the negligent “use” of their motor vehicles. See 49 U.S.C. § 13906.

We are not persuaded to do so because the New Jersey cases relied on by USF are cases

which have interpreted New Jersey’s insurance statutes and not the altogether different

federal legislation.

       We are satisfied that Judge Buckwalter’s analysis and conclusion are correct and

therefore we will affirm the judgment of the District Court.

TO THE CLERK:

       Please file the foregoing opinion.



                                                  /s/ Leonard I. Garth, Circuit Judge




                                            -7-